DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on 11/15/2018, 11/16/2018 and 04/10/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

                                                       Claim Rejections - 35 USC §101
4.              35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-12 is directed to method or process which falls into one of the statutory categories of invention.
Claims: 13-20 are directed to system or machine that falls into one of the statutory categories of invention.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
identifying one or more surfaces from the plurality of surfaces within the subsurface model; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process)
determining a simulation model to represent the identified one or more surfaces; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process or this is the mathematical concepts since the simulation model can be made up with the mathematical equations) 
determining two or more grain sizes to be modeled in the simulation model; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process)
determining a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process)
simulating paleo-flow with the simulation model to predict the distribution of the two or more grain sizes in the one or more surfaces to predict a grain size distribution in the one or more surfaces; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. In addition, it also encompasses mathematical concepts since the simulation model can be made up with the mathematical equations) and
outputting the grain size distribution in the one or more surfaces from the simulation; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)

Under the broadest reasonable interpretation, the above claim limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim recites additional elements of  obtaining a subsurface model of a subsurface region, wherein the subsurface model comprises a plurality of cells and respective cell interfaces are formed between the plurality of cells and comprises a plurality of surfaces and obtaining paleo-flow data associated with the identified one or more surfaces. The subsurface model is the collection of data. Thus, the above claim limitation is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. The recitation of hydrocarbon operations for a subsurface region does not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment (i.e., hydrocarbon production) or field of use.   The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The claim recites additional elements of obtaining a subsurface model of a subsurface region, wherein the subsurface model comprises a plurality of cells and respective cell interfaces are formed between the plurality of cells and comprises a plurality of surfaces and obtaining paleo-flow data associated with the identified one or more surfaces. The subsurface model is the collection of data. Thus, the above claim limitation is recited at high level of generality and amounts  In addition, the courts have found limitations directed to obtaining information, recited at a high level of generality, to be well-understood, routine, and conventional or as insignificant extra-solution activity. See MPEP 2106.05(d)(II), "electronic record keeping," and "storing and retrieving information in memory." A method for enhancing hydrocarbon operations for a subsurface region did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment (i.e., hydrocarbon production) or field of use. Thus, claim 1 is not patent eligible.

Claim 2 further recites wherein the paleo-flow data comprises bathymetry data. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Claim 2 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible.

Claim 3 further recites wherein the paleo-flow data comprises flow conditions at an inlet associated with the identified one or more surfaces. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Claim 3 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 4 and 14 further recites wherein the simulating paleo-flow within the subsurface model further comprises: calculating bedload flux at each of the respective cell interfaces for each of the two or more 
“Mathematical Concepts” grouping of abstract ideas. Claim 4 and 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 4 and 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 5 and 15 further recites wherein the simulating paleo-flow with the simulation model further comprises:
determining one or more initial conditions for each of the respective cell interfaces; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas.)
and calculating fluxes at each of the respective cell interfaces. (Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas)
Claim 5 and 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 and 15 is not patent eligible.



Claim 6 and 16 further recites wherein the simulating paleo-flow with the simulation model further comprises:

Claim 6 and 16 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 6 and 16 is not patent eligible.

Claim 7 and 17 further recites wherein the simulating paleo-flow with the simulation model further comprises: calculating hydrodynamic flux for each of the two or more grain sizes for one or more hydrodynamic variables. Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim 7 and 17 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 7 and 17 are not patent eligible.

Claim 8 and 18 further recites wherein the simulating the paleo-flow with the simulation model further comprises: computing hydrodynamic wave speeds for each of the two or more grain sizes for one or more hydrodynamic variables with the average properties in a bed in the simulation model. Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1. Claim 8 and 18 therefore, when taken as a whole, still does not integrate the judicial exception into a 

Claim 9 and 19 further recites wherein the simulating the paleo-flow with the simulation model further comprises: computing hydrodynamic flux for each of the two or more grain sizes for one or more hydrodynamic variables at the respective cell interfaces. Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.   Claim 9 and 19 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 9 and 19 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 10 recites simulating fluid flow within the subsurface model based on the outputted grain size distributions in the one or more surfaces. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Claim 10 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 11 recites causing a well to be drilled based on the one of the outputted grain size distributions in the one or more surfaces, the output results, the simulated fluid flow, and any combination thereof. This additional elements limitations did not meaningfully limit the abstract idea because this amounts to adding the words “apply it” to the judicial exception (MPEP 2106.05(f)). Claim 11 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to 

 Claim 12 recites performing a hydrocarbon operation based on the one of the outputted grain size distributions in the one or more surfaces, the output results, the simulated fluid flow, and any combination thereof. This additional elements limitations did not meaningfully limit the abstract idea because this amounts to adding the words “apply it” to the judicial exception (MPEP 2106.05(f)). Claim 12 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Regarding claim 13
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 13 recites:
identify one or more surfaces from the plurality of surfaces within the subsurface model;
determine a simulation model to represent the identified one or more surfaces; 
determine two or more grain sizes to be modeled in the simulation model; 
determine a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces;
simulate paleo-flow with the simulation model to predict the distribution of the two or more grain sizes in the one or more surfaces to predict a grain size distribution in the one or more surfaces; and 
output the grain size distribution in the one or more surfaces from the simulation.

 In addition, it also encompasses mathematical concepts since the simulation model can be made up with the mathematical equations. If a claim, under its broadest reasonable interpretation, covers a mental process or mathematical equations, then it falls within the “Mental Process” or “Mathematical concepts” grouping of abstract ideas. 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim recites additional elements of 
a processor;(generic computer component)
an input device in communication with the processor; (generic computer component)
memory in communication with the processor, the memory having a set of instructions, wherein the set of instructions, when executed by the processor, are configured to: (generic computer component)
to receive input data associated with a subsurface region, obtain a subsurface model of a subsurface region, wherein the subsurface model comprises a plurality of cells and respective cell interfaces are formed between the plurality of cells and comprises a plurality of surfaces and obtain paleo-flow data associated with the identified one or more surfaces; (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use.)
 The additional element of input device, processor and memory are generic computer components and amount to no more than using generic computer components to perform generic computer functions. The recitation of hydrocarbon operations for a subsurface region does not meaningfully limit the abstract idea 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The claim recites additional elements of to receive input data associated with a subsurface region, obtain a subsurface model of a subsurface region, wherein the subsurface model comprises a plurality of cells and respective cell interfaces are formed between the plurality of cells and comprises a plurality of surfaces and obtain paleo-flow data associated with the identified one or more surfaces; are recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. In addition, the courts have found limitations directed to obtaining information, recited at a high level of generality, to be well-understood, routine, and conventional or as insignificant extra-solution activity. See MPEP 2106.05(d)(II), "electronic record keeping," and "storing and retrieving information in memory. The recitation hydrocarbon operations for a subsurface region does not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment (i.e., hydrocarbon production) or field of use. The additional element of input device, processor and memory are generic computer components and amount to no more than using generic computer components to perform generic computer functions.  These additional elements are mere 

Claim 20 further recites wherein the set of instructions, when executed by the processor, are configured to display a notification for a location to drill a well based on the outputted grain size distribution. This claimed limitation is described as a concept that is performed in the human mind and is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment). Claim 20 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 20 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 13.


Claim Rejections - 35 USC § 103
6.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art .

8.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



9.           Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable Sun et al. (PUB NO: US 20150227655 A1), hereinafter Sun1 in view of Sun et al. (PUB NO: US 20070219725 A1), hereinafter Sun2.
Regarding claim 1
Sun1 teaches a method for enhancing hydrocarbon operations for a subsurface region comprising (see para 20-A method of enhancing a geologic model of a subsurface region is provided): 
obtaining a subsurface model of a subsurface region, wherein the subsurface model comprises a plurality of cells and respective cell interfaces are formed between the plurality of cells and comprises a plurality of surfaces; (see para 20-A method of enhancing a geologic model of a subsurface region is provided. The method includes obtaining an initial bed topography of the subsurface region. The bed topography is defined by a plurality of cells. The bed topography is reconstructed to produce a spatially continuous surface. Fluxes are calculated between at least two of the cells taking into account variations of the bed topography across an interface between the at least two of the cells. See fig 1-2 for the plurality of surface for the respective cells)

identifying one or more surfaces from the plurality of surfaces within the subsurface model; (see para 59-60-The bed topography 202 includes two cells that have been reconstructed. In particular, the bed topography 202 shows a reconstructed first cell 208', which corresponds to the first cell 208 of the unstructured grid 206, and a reconstructed third cell 212', which corresponds to the third cell 212 of the unstructured grid 206. The surfaces defined by triangles χ1eAmBm, .χ1eBmCm, χ1eCmDm, χ1eDmEm, and χ1eEmAm are the reconstructed surfaces for the first reconstructed cell 208'. The surfaces defined by triangles χ3eCmBm, χ3eBmHm, χ3eHmIm, χ3eImJm and χ3eJmCm are the reconstructed surfaces for the third reconstructed cell 212')

Examiner note: See fig 2 is the plurality of surfaces for the respective cells and the reconstructed surfaces are the identified surfaces of the plurality of the surfaces within the sub surface model. 

determining two or more grain sizes to be modeled in the simulation model; (see para 21-The predicted characteristics of the subsurface region may include at least one of sediment grain size 
        
    PNG
    media_image1.png
    149
    445
    media_image1.png
    Greyscale
          

simulating paleo-flow with the simulation model to predict the distribution of the two or more grain sizes in the one or more surfaces to predict a grain size distribution in the one or more surfaces; (see para 94-95 and fig5-6- The conservative variables stored at block 502 may be updated and primary variables computed, as shown at block 514. Based on the updated variables, fluid flow parameters such as erosion and deposition may be predicted, as shown at block 516. At block 602 the method receives such predictions as are made at block 516 of FIG. 5. At block 604 the predictions are input into a geologic model.  At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region.)

Examiner note: Examiner consider the input at block 602 represents the simulated paleo-flow data which was obtained from reference Sun2. The simulated paleo-flow data is inputted at block 602 of Sun1 reference.

and
outputting the grain size distribution in the one or more surfaces from the simulation.(see para 95 and fig6-At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region. At block 608 values for the predicted characteristics are outputted.)


However, Sun1 does not explicitly teach
obtaining paleo-flow data associated with the identified one or more surfaces;
determining a simulation model to represent the identified one or more surfaces; and 
determining a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces;

In the related field of invention, Sun2 teaches
obtaining paleo-flow data associated with the identified one or more surfaces; (see para 96 and fig 5-Step 502 involves determining the location of the inlet of the flow that deposited the sediments above the bottom surface. This is typically accomplished based on the interpreted paleo flow direction determined by a seismic interpreter according to methods familiar to persons of ordinary skill in the art.)
Examiner note: According to the para 83 of the specification it says “the obtaining of paleo-flow data may include identifying the location of the inlet”. Thus, the examiner consider the data related to the location of the inlet of the flow corresponds to the paleo-flow data.

determining a simulation model to represent the identified one or more surfaces; (see para 94-94-FIG. 5, is a method for simulating the formation of sedimentary systems [corresponds to the simulation modeling system. Step 501 involves determining the topography of the surface underlying the simulation region. In one embodiment this is typically accomplished by identifying a stratigraphic surface in a three-dimensional seismic data volume.)

Examiner note: Examiner consider fig 5 is a modeling system and step 501 is the simulation step (or model) that represents the topography to the identified surface in the modeling system. 


determining a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces;(see para 103-Step 508. Steps 505-507 are repeated until a pre-determined stopping criterion is reached. The stopping criterion is typically either the completion of a specified number of time steps or a specified duration of simulated time. See also para 109-During the simulation, the net sedimentation in each cell is recorded at each time step, as specified in step 507 of FIG. 5. FIG. 8 shows the cross-section of the sedimentation record once the simulation completes. Iso-time lines 81 are shown in black, and the median grain-size is shown in grayscale 83. Optionally, the simulation could be repeated after altering the inlet flow properties and/or initial bottom surface until the final simulated deposit best resembles an actual deposit of interest)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system to predict fluid flow and optimize production of hydrocarbon resources from geologic formations as disclosed by Sun1 to include obtaining paleo-flow data associated with the identified one or more surfaces, determining a simulation model to represent the identified one or more surfaces and determining a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces as taught by Sun2 in the system of Sun1 for simulating the formation of sedimentary systems in the field of geologic modeling and reservoir interpretation and characterization. And constructing a three-dimensional model of the structure and grain-size distribution of sedimentary rocks that may compose a subsurface hydrocarbon reservoir. (See para 02)


Regarding claim 2
Sun1 does not explicitly teach wherein the paleo-flow data comprises bathymetry data.
However, Sun2 further teaches wherein the paleo-flow data comprises bathymetry data. (see para 34-using an appropriate three-dimensional griding scheme to record the erosion and the deposition of sediment everywhere in the system, as well as the changing bathymetry of the system see para 93- If the 


Regarding claim 3
Sun1 does not explicitly teach wherein the paleo-flow data comprises flow conditions at an inlet associated with the identified one or more surfaces.
However, Sun2 further teaches wherein the paleo-flow data comprises flow conditions at an inlet associated with the identified one or more surfaces. (See para 96 and fig 5-Step 502 involves determining the location of the inlet of the flow that deposited the sediments above the bottom surface. This is typically accomplished based on the interpreted paleo flow direction determined by a seismic interpreter according to methods familiar to persons of ordinary skill in the art.)



Regarding claim 4 and 14
Sun1 further teaches wherein the simulating paleo-flow within the subsurface model further comprises: calculating bedload flux at each of the respective cell interfaces for each of the two or more grain sizes. (See para 20-21- Fluxes are calculated between at least two of the cells taking into account variations of the bed topography across an interface between the at least two of the cells. Hydrocarbons may be extracted based on the outputted characteristics of the subsurface region. Outputting the predicted characteristics (grain size) of the subsurface region may include displaying the predicted characteristics. See equation 1)



Regarding claim 5 and 15
Sun1 further teaches wherein the simulating paleo-flow with the simulation model further comprises:
calculating fluxes at each of the respective cell interfaces. (see para 20-Fluxes are calculated between at least two of the cells taking into account variations of the bed topography across an interface between the at least two of the cells.)
However, Sun1 does not explicitly teach determining one or more initial conditions for each of the respective cell interfaces.
Sun2 further teaches determining one or more initial conditions for each of the respective cell interfaces; (see para 72-78)

    PNG
    media_image2.png
    608
    695
    media_image2.png
    Greyscale


  
Regarding claim 6 and 16
Sun1 further teaches wherein the simulating paleo-flow with the simulation model further comprises: computing one or more wave speeds for each of the two or more grain sizes; and calculating bedload fluxes for each of the respective cell interfaces for each of the two or more grain sizes.(see para 84-85- the HLL solver obtains an approximate solution for the inter-cell numerical flux directly by assuming a particular wave configuration for the solution and calculating the wave speed )

    PNG
    media_image3.png
    311
    509
    media_image3.png
    Greyscale
                                     


Regarding claim 7 and 17
Sun1 does not explicitly teach wherein the simulating paleo-flow with the simulation model further comprises: calculating hydrodynamic flux for each of the two or more grain sizes for one or more hydrodynamic variables.
However, Sun2 further teaches wherein the simulating paleo-flow with the simulation model further comprises: calculating hydrodynamic flux for each of the two or more grain sizes for one or more hydrodynamic variables. (See fig 2-3(corresponds to the fluid flow representing the hydrodynamic situation) and para 80-For computational speed, it is desirable to limit the number of grain-size bins. see para 87-89- primary variables such flow height, flow velocity and the suspended sediment concentration are transformed to a set of conservative variables. The wave speed associated with the propagation of the shock fronts across all the cell faces are then calculated. Once the wave propagation speeds are obtained, fluxes across that cell face are then calculated for each conservative variable. The 
Examiner note: Examiner consider the flux parameters (or conservative variable) are the hydrodynamic variables and the fluxes across that cell face for each hydrodynamic variables are called hydrodynamic flux.

Regarding claim 8 and 18
Sun1 does not explicitly teach wherein the simulating the paleo-flow with the simulation model further comprises: computing hydrodynamic wave speeds for each of the two or more grain sizes for one or more hydrodynamic variables with the average properties in a bed in the simulation model.
However, Sun2 further teaches wherein the simulating the paleo-flow with the simulation model further comprises: computing hydrodynamic wave speeds for each of the two or more grain sizes for one or more hydrodynamic variables with the average properties in a bed in the simulation model. (see para 54-some extrapolation and averaging of either flow variables, or sediment erosion or deposition rate are typically useful in the calculation of elevation changes on cell vertices, which could cause numerical diffusion for the bed topography. see para 87-89- primary variables such flow height, flow velocity and the suspended sediment concentration are transformed to a set of conservative variables. The wave speed associated with the propagation of the shock fronts across all the cell faces are then calculated. Once the wave propagation speeds are obtained, fluxes across that cell face are then calculated for each conservative variable. The values of the conservative variables in each cell are then updated, and the new values for the flow parameters in each cell are obtained from these newly updated conservative variables.)


Regarding claim 9 and 19
Sun1 does not explicitly teach wherein the simulating the paleo-flow with the simulation model further comprises: computing hydrodynamic flux for each of the two or more grain sizes for one or more hydrodynamic variables at the respective cell interfaces.
However, Sun2 further teaches wherein the simulating the paleo-flow with the simulation model further comprises: computing hydrodynamic flux for each of the two or more grain sizes for one or more hydrodynamic variables at the respective cell interfaces. (See para 87-89- primary variables such flow height, flow velocity and the suspended sediment concentration are transformed to a set of conservative variables. The wave speed associated with the propagation of the shock fronts across all the cell faces are then calculated. Once the wave propagation speeds are obtained, fluxes across that cell face are then calculated for each conservative variable)

Regarding claim 10
Sun1 further teaches simulating fluid flow within the subsurface model based on the outputted grain size distributions in the one or more surfaces.(see para 95-96- At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region. At block 608 values for the predicted characteristics are outputted. FIG. 7 shows a method 700 that uses predictions of fluid flow, erosion and/or deposition, and/or geologic characteristics to extract hydrocarbons from a subsurface region, which may include a hydrocarbon reservoir or field. At block 702 the method receives the predictions made at block 516 and/or block 608)

Regarding claim 11
Sun1 further teaches causing a well to be drilled based on the one of the outputted grain size distributions in the one or more surfaces, the output results, the simulated fluid flow, and any combination thereof. (see para 95-96 and fig 6-7 - At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and 

Examiner note: Under the broadest reasonable sense, the examiner consider the hydrocarbon extraction is conducted to remove hydrocarbons from the subsurface region, which may be accomplished by drilling a well using oil drilling equipment.

Regarding claim 12
Sun1 further teaches performing a hydrocarbon operation based on the one of the outputted grain size distributions in the one or more surfaces, the output results, the simulated fluid flow, and any combination thereof. (see para 95-96 and fig 6-7 - At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region. At block 608 values for the predicted characteristics are outputted. FIG. 7 shows a method 700 that uses predictions of fluid flow, erosion and/or deposition, and/or geologic characteristics to extract hydrocarbons from a subsurface region, which may include a hydrocarbon reservoir or field. At block 702 the method receives the predictions made at block 516 and/or block 608. At block 704 the presence of hydrocarbons in a subsurface region is predicted based at least in part on the predictions made at block 516. At block 706 hydrocarbons are extracted from the subsurface region.)

Regarding claim 13
Sun1 teaches a system for enhancing hydrocarbon operations for a subsurface region, comprising (see para 20-A method of enhancing a geologic model of a subsurface region is provided):
a processor;( See para 0097-FIG. 8 depicts a block diagram of a computing environment 800 that may implement one or more of the disclosed methods. Computing environment 800 includes a system 
an input device in communication with the processor and configured to receive input data associated with a subsurface region;(see para 97-98- The system computer 802 is in communication with disk storage devices 804, 806, and 808, each of which may be any known type of computer-readable storage media such as external hard disk storage devices that are either directly connected to the system computer or accessed using a local area network or by remote access. The input data are stored in disk storage device 806. The system computer 802 may retrieve the appropriate data from the disk storage device 806 to perform program instructions)

memory in communication with the processor, the memory having a set of instructions, wherein the set of instructions, when executed by the processor, (see para 97-a single disk storage device may be used to store any and all of the program instructions, measurement data, and results as desired.)  are configured to: 
obtain a subsurface model of a subsurface region, wherein the subsurface model comprises a plurality of cells and respective cell interfaces are formed between the plurality of cells and comprises a plurality of surfaces; (see para 20-A method of enhancing a geologic model of a subsurface region is provided. The method includes obtaining an initial bed topography of the subsurface region. The bed topography is defined by a plurality of cells. The bed topography is reconstructed to produce a spatially continuous surface. Fluxes are calculated between at least two of the cells taking into account variations of the bed topography across an interface between the at least two of the cells. See fig 1-2 for the plurality of surface for the respective cells)

identify one or more surfaces from the plurality of surfaces within the subsurface model; (see para 59-60-The bed topography 202 includes two cells that have been reconstructed. In particular, the bed topography 202 shows a reconstructed first cell 208', which corresponds to the first cell 208 of the 

Examiner note: See fig 2 is the plurality of surfaces for the respective cells and the reconstructed surfaces are the identified surfaces of the plurality of the surfaces within the sub surface model. 

determine two or more grain sizes to be modeled in the simulation model; (see para 21-The predicted characteristics of the subsurface region may include at least one of sediment grain size distribution, porosity, and permeability. See para 78- Ck is the volumetric concentration of the sediments in the kth grain size bin and equation 18)
        
    PNG
    media_image1.png
    149
    445
    media_image1.png
    Greyscale
          

simulate paleo-flow with the simulation model to predict the distribution of the two or more grain sizes in the one or more surfaces to predict a grain size distribution in the one or more surfaces; (see para 94-95 and fig5-6- The conservative variables stored at block 502 may be updated and primary variables computed, as shown at block 514. Based on the updated variables, fluid flow parameters such as erosion and deposition may be predicted, as shown at block 516. At block 602 the method receives such predictions as are made at block 516 of FIG. 5. At block 604 the predictions are input into a geologic model.  At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region.)

Examiner note: Examiner consider the input at block 602 represents the simulated paleo-flow data which was obtained from reference Sun2. The simulated paleo-flow data is inputted at block 602 of Sun1 reference.

and
output the grain size distribution in the one or more surfaces from the simulation.(see para 95 and fig6-At block 606 the geologic model is used to predict geologic characteristics (such as sediment grain size distribution, porosity, permeability, connectivity, and the like) of a subsurface region. At block 608 values for the predicted characteristics are outputted.)

However, Sun1 does not explicitly teach
obtain paleo-flow data associated with the identified one or more surfaces;
determine a simulation model to represent the identified one or more surfaces; and 
determine a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces;

In the related field of invention, Sun2 teaches
obtain paleo-flow data associated with the identified one or more surfaces; (see para 96 and fig 5-Step 502 involves determining the location of the inlet of the flow that deposited the sediments above the bottom surface. This is typically accomplished based on the interpreted paleo flow direction determined by a seismic interpreter according to methods familiar to persons of ordinary skill in the art.)
Examiner note: According to the para 83 of the specification it says “the obtaining of paleo-flow data may include identifying the location of the inlet”. Thus, the examiner consider the data related to the location of the inlet of the flow corresponds to the paleo-flow data.

determine a simulation model to represent the identified one or more surfaces; (see para 94-94-FIG. 5, is a method for simulating the formation of sedimentary systems [corresponds to the simulation modeling system. Step 501 involves determining the topography of the surface underlying the simulation region. In one embodiment this is typically accomplished by identifying a stratigraphic surface in a three-dimensional seismic data volume.)

Examiner note: Examiner consider fig 5 is a modeling system and step 501 is the simulation step (or model) that represents the topography to the identified surface in the modeling system. 

determine a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces;(see para 103-Step 508. Steps 505-507 are repeated until a pre-determined stopping criterion is reached. The stopping criterion is typically either the completion of a specified number of time steps or a specified duration of simulated time. see also para 109-During the simulation, the net sedimentation in each cell is recorded at each time step, as specified in step 507 of FIG. 5. FIG. 8 shows the cross-section of the sedimentation record once the simulation completes. Iso-time lines 81 are shown in black, and the median grain-size is shown in grayscale 83. Optionally, the simulation could be repeated after altering the inlet flow properties and/or initial bottom surface until the final simulated deposit best resembles an actual deposit of interest)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system to predict fluid flow and optimize production of hydrocarbon resources from geologic formations as disclosed by Sun1 to include obtain paleo-flow data associated with the identified one or more surfaces, determine a simulation model to represent the identified one or more surfaces and determine a plurality of time steps for a simulation of the paleo-flow that formed the one or more surfaces as taught by Sun2 in the system of Sun1 for simulating the formation of sedimentary systems in the field of geologic modeling and reservoir interpretation and characterization. (See para 02)

Regarding claim 20
Sun1 further teaches wherein the set of instructions, when executed by the processor, are configured to display a notification for a location to drill a well based on the outputted grain size distribution.(see para 21- Outputting the predicted characteristics of the subsurface region may include displaying the predicted characteristics. see para 50- In the oil and gas industry, geologic models provide geologic input to reservoir performance simulations which are used to select locations for new wells. See para 98-The program instructions may be written in a computer programming language, such as C++, C#, Java and the like. The program instructions may be stored in a computer-readable memory, such as program disk storage device 808. System computer 802 presents output primarily onto a text/graphics display 810)


Conclusion
10.           Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070219724 A1 Li et al.
Discussing a method for creating geologic models permitting enhanced representation of the properties of a subsurface volume, such as a reservoir or basin.
US 7433785 B2 Deffenbaugh et al.
Discussing a method for predicting the grain size distribution at any point within a water-lain sedimentary deposit based on the thickness of the deposit at that point and a measurement of grain size distribution and thickness at a single other point in the deposit.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128